Citation Nr: 1136772	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  94-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to retroactive induction into a vocational rehabilitation training program under Chapter 31, Title 38, United States Code prior to September 1995.

(The issue of entitlement to service connection for a low back disorder will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his former spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1984 to September 1984 and served on active duty from January 1987 to October 1989. Between these two periods, the Veteran also served in the Marine Corps Reserves.

This matter came to the Board of Veterans' Appeals (Board) from a June 1993 decision of the Los Angeles, California, Regional Office (Los Angeles RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the case later was transferred to the RO in St. Petersburg, Florida.

The Veteran and his former spouse testified at a May 1994 RO hearing; a copy of the hearing transcript is associated with the claims file.

The Board remanded this case in July 2003 and February 2006 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.


FINDING OF FACT

Prior to September 1995, there is compelling evidence of infeasibility beyond any reasonable doubt in that the effects of the Veteran's service-connected seizure disability rated as 100 percent disabling, when considered in relation to his circumstances, prevented him from successfully pursuing a vocational rehabilitation program and becoming gainfully employed in an occupation consistent with his abilities, aptitudes and interests during that time period.


CONCLUSION OF LAW

Prior to September 1995, the criteria for finding that achievement of a vocational goal was reasonably feasible for purposes of entitlement to retroactive induction into a Chapter 31 program have not been met.  38 U.S.C.A. §§ 3100 et seq. (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1, 21.40, 21.35, 21.53, 21.57, 21.282 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  VCAA and its implementing regulations provide that, upon the submission of a substantially complete application for benefits, VA has an enhanced duty to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Effective August 5, 2009, regulations concerning VA's responsibility to provide notification and assistance regarding information or evidence needed for an individual to substantiate a claim for vocational rehabilitation benefits and services in accordance with the VCAA were codified at 38 C.F.R. §§ 21.32, 21.33 (2010).  In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2003, which fully addressed what evidence was required to substantiate the claim and the respective duties of VA and a claimant in obtaining evidence.

With regard to the duty to assist under 38 C.F.R. § 21.33, no additional evidence other than what has already been associated with the file has been identified by the Veteran to be obtained.  The Veteran has submitted hearing testimony, personal statements, private medical evidence, and representative argument.  The AOJ secured a September 2010 advisory opinion from the Acting Director of the Vocational Rehabilitation Department.  The Board is also satisfied as to substantial compliance with its July 2003 and February 2006 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ readjudicated the claim for retroactive vocational rehabilitation benefits in a September 2010 Supplemental Statement of the Case (SSOC) and provided  the Veteran with a copy of pertinent regulation - 38 C.F.R. § 21.282.  In short, the AOJ has substantially complied with the Board's instructions.  Therefore, the duty to assist requirements are considered met.

Governing Laws and Regulations for Vocational Rehabilitation

The purpose of Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable eligible Veterans to achieve independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100; 38 C.F.R. §§ 21.1(a), 21.70.

The three "basic requirements" for eligibility for Chapter 31 vocational rehabilitation training are set out in 38 C.F.R. § 21.1(b).  The first requirement is that of a basic entitlement to services under 38 C.F.R. § 21.40 (having an employment handicap or serious employment handicap per 38 C.F.R. § 21.44, as that is relevant).  See generally 38 C.F.R. § 21.1(b)(1).  For the first requirement, the applicable law and VA regulations provide that a person shall be entitled to rehabilitation benefits under Chapter 31 if such person is a Veteran who has a service-connected disability rated at 20 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by VA to be in need of rehabilitation because of an "employment handicap."  38 U.S.C.A. § 3102(1); 38 C.F.R. § 21.40.  In addition, the Veteran may instead have a service-connected disability which is compensable at 10 percent which was incurred in or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap. 38 U.S.C.A. § 3102(2); 38 C.F.R. § 21.40.

The second requirement under 38 C.F.R. § 21.1(b) is that the services necessary for training and rehabilitation must be identified by VA and the Veteran.  38 C.F.R. § 21.1(b)(2).

The third requirement is that VA and the Veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A Veteran having basic entitlement may be provided a program of rehabilitative services during the twelve-year period following discharge.  The beginning date of the twelve-year period is the day of a Veteran's discharge from active service, or, if later, the date VA notifies a Veteran of the grant of a compensable service-connected disability.  The ending date is twelve years from the beginning date.  38 C.F.R. §§ 21.41, 21.42, 21.44.

However, the basic period of eligibility of a Veteran with a "serious employment handicap" may be extended when the Veteran's employment and particular handicap necessitate an extension as necessary to pursue a vocational rehabilitation program.  38 C.F.R. § 21.44.  Additionally, in general, the basic period of entitlement which may be authorized for a program of rehabilitation under Chapter 31 is not to exceed 48 months.  38 C.F.R. § 21.78(a).  Likewise, if the Veteran has a "serious employment handicap," the duration of the program may be extended beyond 48 months for the number of months necessary to complete a rehabilitation program in certain circumstances, including to enable the Veteran to complete a period of rehabilitation to the point of employability.  38 C.F.R. § 21.78(c).

A Veteran seeking Chapter 31 vocational rehabilitation training will be assigned a specific case status.  See 38 C.F.R. § 21.180(a).  The initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  38 C.F.R. § 21.50(a).  If a Veteran attends the appointment for an initial evaluation the Veteran progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning status, it is determined whether the Veteran has an employment handicap under 38 C.F.R. § 21.40(b) and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57 provides for an extended evaluation, and the Veteran's case may be assigned to "extended evaluation status."  38 C.F.R. § 21.57(a); see 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from "evaluation and planning" status to "extended evaluation" status).  If the Veteran completes "evaluation and planning status," he moves to "rehabilitation to the point of employability" status, from there to "employment services" status, and from there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

The term "vocational goal" is defined by statute as gainful employment consistent with a Veteran's abilities, aptitudes and interests.  38 U.S.C.A. § 3101(8).  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the Veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the Veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the Veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  The counseling psychologist or vocational rehabilitation counselor will consider whether the achievement of vocational goal is currently feasible as described in 38 C.F.R. § 21.53(d).  See 38 C.F.R. § 21.50(b)(3).  

Achievement of a vocational goal is not currently reasonably feasible if effects of the Veteran's service-connected and nonservice-connected disabilities, when considered in relation to the Veteran's circumstances at the time of the determination, prevent the Veteran from successfully achieving a vocational goal at that time; or are expected to worsen within the period needed to achieve a vocational goal and that would, therefore, make achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).  

In making the determination as to the feasibility of a vocational goal, VA must offer an initial evaluation under the provisions of 38 C.F.R. § 21.50.  However, where such determination cannot be made on the basis of information developed during the initial evaluation, an extended evaluation is required.  See 38 C.F.R. 
§ 21.57.  The determination of the reasonable feasibility of a Veteran achieving a vocational goal will be made at the earliest time possible during an extended evaluation, but not later than the end of the period of evaluation.  Any reasonable doubt will be resolved in the Veteran's favor.  See 38 C.F.R. § 21.57(c)(1).

On the other hand, a finding that achievement of a vocational goal is infeasible without a period of extended evaluation requires compelling evidence that establishes infeasibility beyond any reasonable doubt.  38 C.F.R. § 21.53(e)(1), (2) (emphasis added); see also 38 C.F.R. § 21.57.

During the course of the appeal, effective February 19, 2010, VA promulgated new regulations amending the rating criteria for retroactive induction into a vocational rehabilitation program.  See 75 Fed. Reg. 3,163 - 3,165 (Jan. 20, 2010) (codified at 38 C.F.R. § 21.282).  

The earlier pertinent VA regulation provided that a Veteran may be inducted into a vocational rehabilitation program retroactively when all of the following conditions are met: (i) The period for which retroactive induction is requested is within the Veteran's basic period of eligibility or extended eligibility; (ii) The Veteran was entitled to disability compensation during the period for which retroactive induction is requested, and met the criteria of entitlement to vocational rehabilitation for that period; and (iii) The training the Veteran pursued during the period is applicable to the occupational objective that is confirmed in initial evaluation to be compatible with his or her disability, consistent with his or her abilities, interests, and aptitudes, and otherwise suitable for accomplishing vocational rehabilitation.  A Veteran shall not be inducted into a vocational rehabilitation program retroactively if any of the following conditions exist even though all those conditions are met: (i) Timely induction was prevented by the Veteran's lack of cooperation in completing an initial evaluation; (ii) The Veteran has previously received benefits under another VA program of education or training for any period for which retroactive benefits are being requested under chapter 31; (iii) A period of extended evaluation is authorized to determine the reasonable feasibility of a vocational goal; or (iv) The Veteran's claim is not received within the time limits.  38 C.F.R. § 21.282 (in effect prior to February 19, 2010).

But effective February 19, 2010, retroactive induction into a rehabilitation program may be authorized for a past period under a claim for vocational rehabilitation benefits when all of the following conditions are met: (1) The past period is within - (i) A period under § 21.40(c) during which a service member was awaiting discharge for disability; or (ii) A period of eligibility under 
§§ 21.41 through 21.44 or 38 U.S.C. 3103.  (2) The individual was entitled to disability compensation under 38 U.S.C. chapter 11 during the period or would likely have been entitled to that compensation but for active-duty service.  (3) The individual met the criteria for entitlement to vocational rehabilitation benefits and services under 38 U.S.C. Chapter 31 in effect during the period.  (4) VA determines that the individual's training and other rehabilitation services received during the period were reasonably needed to achieve the goals and objectives identified for the individual and may be included in the plan developed for the individual (see §§ 21.80 through 21.88, and §§ 21.92 through 21.98).  (5) VA has recouped any benefits that it paid the individual for education or training pursued under any VA education program during any portion of the period.  (6) An initial evaluation was completed under § 21.50.  (7) A period of extended evaluation is not needed to be able to determine the reasonable feasibility of the achievement of a vocational goal.  38 C.F.R. § 21.282 (effective February 19, 2010); see 75 Fed. Reg. 3,163 - 3,165 (Jan. 20, 2010).

Background Facts

A review of the evidentiary record at that time showed that the San Diego, California Regional Office (San Diego RO) had found that the Veteran was entitled to Chapter 31 services in 1989.  After the Veteran moved to the Los Angeles area, in a February 1991 feasibility determination, the counseling psychologist determined that a vocational goal was unlikely due to the severity of the Veteran's service-connected seizure disorder.  In May 1992, the Veteran entered Pepperdine University.  In December 1992, the Veteran reapplied for Chapter 31 services and was re-evaluated by the Los Angeles RO, which determined by way of a March 1993 counseling report that a vocational goal again was not reasonably feasible based on the recent rating increase for the Veteran's seizure disorder.  In May 1993, the Veteran received an Associate of Arts degree in Liberal Arts from Palomar College.

On June 15, 1993, new medical evidence was received describing the severity of the Veteran's seizure disorder and the same day, the Los Angeles RO again determined a vocational goal was not medically feasible, noting that the Veteran had between 12 and 15 seizures per week.  A statement submitted by the Veteran, in August 1993, the Board construed as a notice of disagreement (NOD) to that determination.  At a May 1994 RO hearing, the Veteran again indicated his disagreement with denial of Chapter 31 benefits.  In a June 1994 rating decision, the Los Angeles RO assigned an 80 percent rating for the Veteran's seizure disorder, effective from July 1992, due to the severity and frequency of his seizures.  In August 1995, the Veteran earned a Bachelor of Science (BS) degree in Business Administration from Pepperdine University.

In 1995, the Veteran reapplied for Chapter 31 services.  On the basis of a September 1995 re-evaluation by Dr. J.R., MD., which revealed that the Veteran could work in a non-hazardous environment provided that his job permitted regular hours and sleep, the Veteran was found employable and was offered placement assistance due to his qualifications and work experience.  The Veteran, however, refused placement services and persisted in his demand for "retroactive induction" for all expenses incurred at Pepperdine University from May 1992 to August 1995.  In October 1995, additional training under Chapter 31 was denied, as the Veteran was found employable with his current level of education and work experience.  The Veteran continued to press for "retroactive induction" for all expenses in his then pursuit of a Masters in Business Administration (MBA) degree at National University, in addition to all expenses associated with his attendance at a law school of his choice in the future.

In a July 1996 decision, the Board found that the Veteran warranted a 100 percent rating for his seizure disorder.  The Board noted in that decision that the Veteran wanted to initiate an appeal of the denial of vocational benefits.

In an August 1996 rating decision, the Los Angeles RO implemented the Board's July 1996 decision and assigned a 100 percent rating for seizures, effective from January 20, 1992.  Following a July 1998 meeting between the vocational rehabilitation and counseling officer and Compensation and Pension (C&P), it was decided that the September 1995 medical evaluation was sufficient to determine reasonable feasibility, retroactively.  In September 1998, the Veteran earned his MBA from National University in Los Angeles.  Based on an October 1998 re-evaluation, it was determined that reasonable feasibility could be established in view of the September 1995 evaluation.  The vocational goal of administrative assistant was found suitable under Chapter 31.  The Veteran's MBA program, which the Veteran started in August 1996, was determined to be a suitable training objective and the Veteran was notified of the approval of his MBA program.

In February 1999, the Los Angeles RO notified the Veteran that the BS program could not be supported under Chapter 31, since a program goal had been determined to be infeasible during the time of his attendance at Pepperdine University.

In an April 1999 letter of reminder, the Veteran's representative indicated the Veteran wished to persist in his appeal of the denial of retroactive training benefits for his BS at Pepperdine University completed from May 1992 to August 1995.  The same month, the Veteran filed an NOD to that determination and he perfected his appeal in August 1999.  In the interim, in June 1999, the Veteran was determined to be rehabilitated, as he was working as an auditor and had been admitted to the University of Miami's doctoral business program.

Analysis

The AOJ has already determined that the Veteran met the basic eligibility requirement for Chapter 31 benefits retroactively from 1992 to 1995, but has denied vocational rehabilitation and training based during that time period, based on a finding that the Veteran's vocational goal was not reasonably feasible at that time, based on the evidence of record at that time.  

The Veteran contends that despite the obvious challenges of his service-connected seizure disability being rated as 100 percent disabling, he was still able to attain his Bachelor's Degree in Business Management from Pepperdine University during the time period in question from May 1992 to August 1995.  He therefore believes he is entitled to retroactive vocational rehabilitation benefits for this time period, totaling $60,000.  He says he was erroneously denied vocational rehabilitation benefits during that time period.  He relates that the VA counselor from 1992 to 1995 discriminated against him.  It was only when he got a new counselor in 1995 that vocational rehabilitation for his Masters Degree was granted.  He maintains that he was able to graduate and eventually work in the fields he obtained his degree for as an administrative assistant and as an auditor.  He asserts the evidence demonstrates it was reasonably feasible to achieve a vocational goal from May 1992 to August 1995.  He indicates the Bachelor's Degree took a financial toll on the Veteran and his family.  The Veteran maintains it does not make sense that VA would provide him vocational rehabilitation for his Master's Degree but not for his Bachelor's Degree.  See August 1993 NOD; March 1996 Veteran's statement; August 1999 VA Form 9; June 2003 Brief from representative; April 2011 Post-Remand Brief from representative.   

After a careful review of the record, the provisions of either the previous or amended version of 38 C.F.R. § 21.282 prevent entitlement to retroactive vocational rehabilitation training benefits prior to September 1995 in this case.  That is, the Veteran did not meet the "reasonably feasible" criteria for achievement of a vocational goal in effect during the time period from May 1992 to August 1995.  See e.g., 38 C.F.R. § 21.282(b)(iii) (in effect prior to February 19, 2010); 38 C.F.R. § 21.282(c)(3) (effective February 19, 2010).  

In this respect, since a period of extended evaluation was not authorized during the time period from May 1992 to August 1995, compelling evidence is required that establishes infeasibility beyond any reasonable doubt during that time period.  38 C.F.R. § 21.53(e)(1), (2); see also 38 C.F.R. § 21.57.  For the period in question, beginning in 1992, the Board finds that the effects of the Veteran's disabilities, both service and nonservice-connected, when considered in relation to his circumstances, prevented him from successfully pursuing a vocational rehabilitation program and becoming gainfully employed in an occupation consistent with his abilities, aptitudes and interests.  See 38 C.F.R. § 21.35(h).  That is, in the present case, the Board finds that the following compelling evidence establishes infeasibility of a vocational goal beyond any reasonable doubt during the time period in question from May 1992 to August 1995:

An earlier August 1990 FHP Healthcare private treatment report documented that the Veteran was having difficulty working due to his service-connected seizures, even at that earlier date.    

An earlier September 1990 VA Counseling Record (VA Form 28-1902) revealed that the Veteran was just hospitalized for a seizure.  He has seizures 12 times a month.  The Veteran was uncertain how long he could remain at McDonnell Douglas due to absences from his service-connected seizure disorder.  It was noted that the issue of feasibility does not seem favorable if his seizures continue.  

McDonnell Douglas employer records dated in 1991 and 1992 assessed the Veteran's repeated difficulty with his seizure disorder.  He was placed on medical leave and then laid off.  He was also not able to work at Merrill Lynch due to his seizures because of "failure to perform to standards" according to a September 1994 VA Form 21-4192.  

Several private treatment records documented emergency treatment for the Veteran's seizures throughout the early 1990s.  He was treated by EMTs at work for seizures on seven occasions between April 1992 and October 1992.  

An earlier February 1991 VA Counseling Record (VA Form 28-1902) revealed that the Veteran misses on average 10 work days a month due to his seizures.  He was asked not to return to a class he was taking due to his seizures.  He was also demoted at work.  The VA counseling psychologist determined that the Veteran was not feasible for Chapter 31 benefits as the result of the frequency of his seizures.  In the same month the AOJ determined that it was not reasonably feasible for the Veteran to achieve a vocational goal, and the Veteran could not benefit from independent living services.  

An earlier May 1991 private neurological consult noted that the Veteran had 10-12 seizures per month.  During these seizures, he experienced a loss of consciousness.  They occurred both during the day and during the night.    

A June 1992 VA medical certificate documented 2-3 seizures per week.  He was not allowed to come back to work.  

A March 1993 VA Counseling Record (VA Form 28-1902) reflected that due to the Veteran's serious employment handicap he was "not feasible" for vocational rehabilitation.  This report was extremely detailed and thorough.  The Veteran reported 12 seizures per month.  The Veteran was noted to be "defensive" regarding the seriousness of his seizures.  His denials of his limitations and dangers were considered a vocational barrier.  The Veteran had a history of poor adjustment in training and employment, his medication makes him drowsy, he is tired for two to three hours after each blackout, and the longest period he was seizure free was 10 days.  Due to his large size, when he has a seizure, he is a danger to himself and others.  

An April 1993 VA epilepsy examination indicated that his medication Dilantin was not controlling his seizures.  The medication also made him drowsy.  Most importantly, the Veteran reported 12 seizures per week with headaches.  During these seizures the Veteran would black out.  He was on medical leave at McDonnell Douglas.  

At the May 1994 DRO hearing, the Veteran reported 12-15 seizures per week.  He was attending Pepperdine University.  He no longer could work at Merrill Lynch or McDonnell Douglas because of his seizures.  His drivers license was revoked due to his seizures.  He has experienced falls from his seizures.  He fell down the stairs, fell on people, fell through partition walls, and hit his head.  After a seizure two weeks earlier he hurt his leg.  Sixty percent of his seizures occur during the day.  The Veteran said he was told by a doctor he was incapacitated in his ability to take care of his kids when he experienced his seizures.  

A June 1994 private treatment report from FHP Healthcare remarked that the Veteran's seizures have occurred in the workplace and have interfered with his ability to hold an important position.  There is also difficulty caring for his children.  

In a July 1994 TDIU application, the Veteran stated that he had worked at three different jobs from 1992 to 1994, but was only able to work 2-3 days weekly.  He asserted he was not able to keep gainful employment due to his service-connected seizure disorder.  He was also missing 50 percent of his classes at school.

A September 2010 Advisory Opinion from the Director of Vocational Rehabilitation, after a thorough review of the evidence of record from 1992 to 1995, as well as thereafter, reflected that retroactive induction of Chapter 31 benefits was not warranted.  The Veteran's seizure condition was "severe" from 1989 to 1995.  There was "compelling" evidence to establish that his disabling conditions limited his ability to participate in vocational planning and employment.  He was determined to be infeasible during that time period by VA counselors.  

All of the above is compelling evidence which establishes the infeasibility of achievement of a vocational goal by the Veteran beyond any reasonable doubt during the time period in question.  38 C.F.R. § 21.53(e)(1), (2); see also 38 C.F.R. § 21.57.  In making this determination, the Board acknowledges that it is admirable the Veteran was able to partially work and go to school from 1992 to 1995, despite his severe problems.  By September 1995, VA determined he was feasible thereafter, after submission of a report from Dr. J.R., MD.  This doctor stated the Veteran could work under certain conditions relating to the nature of his employment with continued self-care and rest.  He would have to avoid any job with heavy machinery or heights.  His willingness to work close to his place of residence in order to avoid hazardous conditions was noted.  He was approved for vocational rehabilitation benefits as he was deemed feasible for a vocational goal after September 1995.  His health and control of his seizure disorder appeared to improve from 1996 to 1999.  He was able to obtain a Masters in Business Administration.  In October 1998 a Dr. Cabahug indicated the Veteran's seizures were under control.  He could continue his education and daily employment as long as he maintained strict compliance with treatment and is able to sleep.  In 1999 it was noted he had not experienced a seizure in "some time," his driver's license was renewed, and he was travelling extensively for his job.  See January 1999 and June 1999 Special Reports of Training (VA Forms 28-1905); November 1995 vocational rehabilitation decision; December 1998 Counseling Record.  However, none of this evidence reveals that the Veteran met the "reasonably feasible" criteria for achievement of a vocational goal in effect during the time period from May 1992 to August 1995.  See 38 C.F.R. 
§ 21.35(h)(3).  He was not able to remain at any of three jobs he worked at during that time period. 

Based on the foregoing, the Board concludes that prior to September 1995, there is compelling evidence of infeasibility beyond any reasonable doubt in that the effects of the Veteran's seizure disability, when considered in relation to his circumstances, prevented him from successfully pursuing a vocational rehabilitation program and becoming gainfully employed in an occupation consistent with his abilities, aptitudes and interests during that time period.  Accordingly, the Board may not award the Veteran a retroactive payment of Chapter 31 benefits prior to September 1995.  See 38 C.F.R. § 21.282 (both prior to and after February 19, 2010).   


ORDER

Entitlement to retroactive induction into a vocational rehabilitation training program under Chapter 31, Title 38, United States Code prior to September 1995 is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


